The judgment of the court was pronounced by
King, J.
The defendant, who is a married woman, executed a promissory note, with the authorisation of her husband, payable to the order of the plaintiff, and to secure its payment gave a mortgage on a slave owned by her in her separate right. The note was not paid at its maturity, and the plaintiff obtained an order for the seizure and sale oí the slave, the execution of which the defendant enjoined, .on the ground that the note and mortgage were given for a debt due by her husband, for whieh she was in -no wise bound, which was not .contracted for her benefit, and which did not turn to her advantage. The injunction was perpetuated in the court below, and the plaintiff has appealed.
The evidence establishes satisfactorily, that the debt for which the defendant .obligated herself was contracted by her husband;* the money went into his *580hands ; and .the plaintiff has failed to show that it enured to the wife’s use. The contract of the defendant is one which sho is prohibited by law from entering into, and it cannot be enforced against her. Civil' Code, art. 2412. Pascal v. Sauvinet, 1 Annual Rep. 429. Judgment affirmed-

 The note was executed for money lent by the plaintiff to the husband. B.